Name: 2014/160/EU: Commission Implementing Decision of 20Ã March 2014 repealing lists of third country establishments from which Member States authorise imports of certain products of animal origin adopted on the basis of Council Decision 95/408/EC (notified under document C(2014) 1742) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: cooperation policy;  animal product;  foodstuff;  tariff policy;  trade
 Date Published: 2014-03-22

 22.3.2014 EN Official Journal of the European Union L 87/104 COMMISSION IMPLEMENTING DECISION of 20 March 2014 repealing lists of third country establishments from which Member States authorise imports of certain products of animal origin adopted on the basis of Council Decision 95/408/EC (notified under document C(2014) 1742) (Text with EEA relevance) (2014/160/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (1), and, in particular, Article 16 thereof, Whereas: (1) Directive 2004/41/EC of the European Parliament and of the Council (2) amended Council Decision 95/408/EC (3) and provided that provisional lists of third countries and third country establishments drawn up in accordance with Decision 95/408/EC should continue to apply mutatis mutandis, pending the adoption of the necessary provisions on the basis of Regulation (EC) No 852/2004 of the European Parliament and of the Council (4), Regulation (EC) No 853/2004 of the European Parliament and of the Council (5), Regulation (EC) No 854/2004 or Council Directive 2002/99/EC (6). The Decision was applicable until the date of application of Regulation (EC) No 852/2004, Regulation (EC) No 853/2004, and Regulation (EC) No 854/2004, namely, 1 January 2006. (2) Lists of third country establishments from which Member States authorise imports of certain products of animal origin which were adopted on the basis of Decision 95/408/EC still continue to exist. (3) Article 12 of Regulation (EC) No 854/2004 lays down the procedure for drawing up and updating the list of establishments from which imports of certain products of animal origin are authorised. Based on the provisions of this Article, in particular, paragraph 5, which states that the Commission shall arrange for up-to-date versions of all lists drawn up or updated to be available to the public, the lists of establishments from which Member States authorise imports of certain products of animal origin for human consumption are published on the European Commissions website (7). (4) In the interest of clarity of Union legislation, and in view of the drawing up of lists of third country establishments from which imports of certain products of animal origin are permitted, former lists adopted on the basis of Decision 95/408/EC became obsolete and it is thus necessary to formally repeal them for reasons of legal certainty. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Commission Decisions listed in the Annex are hereby repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 March 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 139, 30.4.2004, p. 206. (2) Directive 2004/41/EC of the European Parliament and of the Council of 21 April 2004 repealing certain directives concerning food hygiene and health conditions for the production and placing on the market of certain products of animal origin intended for human consumption and amending Council Directives 89/662/EEC and 92/118/EEC and Council Decision 95/408/EC (OJ L 157, 30.4.2004, p. 33). (3) Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorized to import certain products of animal origin, fishery products or live bivalve molluscs (OJ L 243, 11.10.1995, p. 17). (4) Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (OJ L 139, 30.4.2004, p. 1). (5) Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55). (6) Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (OJ L 18, 23.1.2003, p. 11). (7) https://webgate.ec.europa.eu/sanco/traces/output/non_eu_listsPerCountry_en.htm ANNEX Commission Decision 81/91/EEC (1) Commission Decision 81/92/EEC (2) Commission Decision 81/713/EEC (3) Commission Decision 82/913/EEC (4) Commission Decision 83/384/EEC (5) Commission Decision 83/402/EEC (6) Commission Decision 83/423/EEC (7) Commission Decision 84/24/EEC (8) Commission Decision 85/539/EEC (9) Commission Decision 86/65/EEC (10) Commission Decision 86/414/EEC (11) Commission Decision 86/473/EEC (12) Commission Decision 87/119/EEC (13) Commission Decision 87/124/EEC (14) Commission Decision 87/257/EEC (15) Commission Decision 87/258/EEC (16) Commission Decision 87/424/EEC (17) Commission Decision C(89) 1686 (18) Commission Decision 90/165/EEC (19) Commission Decision 90/432/EEC (20) Commission Decision 93/26/EEC (21) Commission Decision 94/40/EC (22) Commission Decision 94/465/EC (23) Commission Decision 95/45/EC (24) Commission Decision 95/427/EC (25) Commission Decision C(95) 2899 (26) Commission Decision 97/4/EC (27) Commission Decision 97/252/EC (28) Commission Decision 97/365/EC (29) Commission Decision 97/467/EC (30) Commission Decision 97/468/EC (31) Commission Decision 97/569/EC (32) Commission Decision 98/8/EC (33) Commission Decision 98/10/EC (34) Commission Decision 1999/120/EC (35) Commission Decision 1999/710/EC (36) Commission Decision 2001/556/EC (37) Commission Decision 2002/987/EC (38) Commission Decision 2003/689EC (39) Commission Decision 2004/229/EC (40) Commission Decision 2004/628/EC (41) (1) Commission Decision 81/91/EEC of 30 January 1981 on the list of establishments in the Argentine Republic approved for the purposes of the importation of fresh beef and veal, sheepmeat and meat of domestic solipeds into the Community (OJ L 58, 5.3.1981, p. 39). (2) Commission Decision 81/92/EEC of 30 January 1981 on the list of establishments in the Republic of Uruguay approved for the purposes of the importation of fresh beef and veal, sheepmeat and meat of domestic solipeds into the Community (OJ L 58, 5.3.1981, p. 43). (3) Commission Decision 81/713/EEC of 28 July 1981 on the list of establishments in the Federative Republic of Brazil approved for the purpose of importing fresh beef and veal and meat of domestic solipeds into the Community (OJ L 257, 10.9.1981, p. 28). (4) Commission Decision 82/913/EEC of 16 December 1982 establishing the list of establishments in the Republic of South Africa approved for the purpose of importing fresh meat into the Community (OJ L 381, 31.12.1982, p. 28). (5) Commission Decision 83/384/EEC of 29 July 1983 on the list of establishments in Australia approved for the purposes of importing fresh meat into the Community (OJ L 222, 13.8.1983, p. 36). (6) Commission Decision 83/402/EEC of 29 July 1983 on the list of establishments in New Zealand approved for the purposes of importing fresh meat into the Community (OJ L 233, 24.8.1983, p. 24). (7) Commission Decision 83/423/EEC of 29 July 1983 on the list of establishments in the Republic of Paraguay approved for the purpose of importing fresh meat into the Community (OJ L 238, 27.8.1983, p. 39). (8) Commission Decision 84/24/EEC of 23 December 1983 on the list of establishments in Iceland approved for the purposes of importing fresh meat into the Community (OJ L 20, 25.1.1984, p. 21). (9) Commission Decision 85/539/EEC of 29 November 1985 on the list of establishments in Greenland approved for the purpose of importing fresh meat into the Community (OJ L 334, 12.12.1985, p. 25). (10) Commission Decision 86/65/EEC of 13 February 1986 on the list of establishments in Morocco approved for the purpose of importing fresh meat into the Community (OJ L 72, 15.3.1986, p. 40). (11) Commission Decision 86/414/EEC of 31 July 1986 on the list of establishments in Argentina approved for the purpose of importing meat products into the Community (OJ L 237, 23.8.1986, p. 36). (12) Commission Decision 86/473/EEC of 10 September 1986 on the list of establishments in Uruguay approved for the purpose of importing meat products into the Community (OJ L 279, 30.9.1986, p. 53). (13) Commission Decision 87/119/EEC of 13 January 1987 on the list of establishments in Brazil approved for the purpose of importing meat products into the Community (OJ L 49, 18.2.1987, p. 37). (14) Commission Decision 87/124/EEC of 19 January 1987 on the list of establishments in Chile approved for the purpose of importing fresh meat into the Community (OJ L 51, 20.2.1987, p. 41). (15) Commission Decision 87/257/EEC of 28 April 1987 on the list of establishments in the United States of America approved for the purpose of importing fresh meat into the Community (OJ L 121, 9.5.1987, p. 46). (16) Commission Decision 87/258/EEC of 28 April 1987 on the list of establishments in Canada approved for the purpose of importing fresh meat into the Community (OJ L 121, 9.5.1987, p. 50). (17) Commission Decision 87/424/EEC of 14 July 1987 on the list of establishments in the United Mexican States approved for the purpose of importing fresh meat into the Community (OJ L 228, 15.8.1987, p. 43). (18) Commission Decision C(89) 1686 of 2 October 1989 List of establishments in Swaziland approved for the purpose of importing fresh meat into the Community (OJ C 252, 5.10.1989, p. 4). (19) Commission Decision 90/165/EEC of 28 March 1990 on the list of establishments in Madagascar approved for the purpose of importing fresh meat into the Community (OJ L 91, 6.4.1990, p. 34). (20) Commission Decision 90/432/EEC of 30 July 1990 on the list of establishments in Namibia approved for the purpose of importing fresh meat into the Community (OJ L 223, 18.8.1990, p. 19). (21) Commission Decision 93/26/EEC of 11 December 1992 on the list of establishments in the Republic of Croatia approved for the purpose of importing fresh meat into the Community (OJ L 16, 25.1.1993, p. 24). (22) Commission Decision 94/40/EC of 25 January 1994 on the list of establishments in Zimbabwe approved for the purpose of importing meat products into the Community (OJ L 22, 27.1.1994, p. 50). (23) Commission Decision 94/465/EC of 12 July 1994 on the list of establishments in Botswana approved for the purpose of importing meat products into the Community (OJ L 190, 26.7.1994, p. 25). (24) Commission Decision 95/45/EC of 20 February 1995 on the list of establishments in the former Yugoslav Republic of Macedonia approved for the purpose of importing fresh meat into the Community (OJ L 51, 8.3.1995, p. 13). (25) Commission Decision 95/427/EC of 16 October 1995 on the list of establishments in the Republic of Namibia approved for the purpose of importing meat products into the Community (OJ L 254, 24.10.1995, p. 28). (26) Commission Decision C(95) 2899 of 30 November 1995 List of establishments in Botswana approved for the purpose of importing fresh meat into the Community (OJ C 338, 16.12.1995, p. 3). (27) Commission Decision 97/4/EC of 12 December 1996 drawing up provisional lists of third country establishments from which the Member States authorize imports of fresh poultry meat (OJ L 2, 4.1.1997, p. 6). (28) Commission Decision 97/252/EC of 25 March 1997 drawing up provisional lists of third country establishments from which the Member States authorize imports of milk and milk products for human consumption (OJ L 101, 18.4.1997, p. 46). (29) Commission Decision 97/365/EC of 26 March 1997 drawing up provisional lists of third country establishments from which the Member States authorize imports of products prepared from meat of bovine animals, swine, equidae and sheep and goats (OJ L 154, 12.6.1997, p. 41). (30) Commission Decision 97/467/EC of 7 July 1997 drawing up provisional lists of third country establishments from which the Member States authorize imports of rabbit meat and farmed game meat (OJ L 199, 26.7.1997, p. 57). (31) Commission Decision 97/468/EC of 7 July 1997 drawing up provisional lists of third country establishments from which the Member States authorize imports of wild game meat (OJ L 199, 26.7.1997, p. 62). (32) Commission Decision 97/569/EC of 16 July 1997 drawing up provisional lists of third country establishments from which the Member States authorize imports of meat products (OJ L 234, 26.8.1997, p. 16). (33) Commission Decision 98/8/EC of 16 December 1997 on the list of establishments in the Federal Republic of Yugoslavia approved for the purpose of importing fresh meat into the Community (OJ L 2, 6.1.1998, p. 12). (34) Commission Decision 98/10/EC of 16 December 1997 drawing up provisional lists of third country establishments from which the Member States authorise imports of products prepared from meat of bovine animals, swine, equidae and sheep and goats (OJ L 3, 7.1.1998, p. 14). (35) Commission Decision 1999/120/EC of 27 January 1999 drawing up provisional lists of third country establishments from which the Member States authorise imports of animal casings, stomachs and bladders (OJ L 36, 10.2.1999, p. 21). (36) Commission Decision 1999/710/EC of 15 October 1999 drawing up provisional lists of third country establishments from which the Member States authorise imports of minced meat and meat preparations (OJ L 281, 4.11.1999, p. 82). (37) Commission Decision 2001/556/EC of 11 July 2001 drawing up provisional lists of third country establishments from which Member States authorise imports of gelatine intended for human consumption (OJ L 200, 25.7.2001, p. 23). (38) Commission Decision 2002/987/EC of 13 December 2002 on the list of establishments in the Falkland Islands approved for the purpose of importing fresh meat into the Community (OJ L 344, 19.12.2002, p. 39). (39) Commission Decision 2003/689/EC of 2 October 2003 on the list of establishments in Estonia approved for the purpose of importing fresh meat into the Community (OJ L 251, 3.10.2003, p. 21). (40) Commission Decision 2004/229/EC of 5 March 2004 on the list of establishments in Latvia approved for the purpose of importing fresh meat into the Community (OJ L 70, 9.3.2004, p. 39). (41) Commission Decision 2004/628/EC of 2 September 2004 on the list of establishments in New Caledonia from which Member States may authorise importation of fresh meat into the Community (OJ L 284, 3.9.2004, p. 4).